Citation Nr: 0514697	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that rating decision the RO granted 
service connection for PTSD and assigned a 10 percent rating 
from the date of receipt of the veteran's claim in April 
2003.  The veteran's disagreement with the 10 percent rating 
led to this appeal.  In April 2005, the veteran testified 
from the RO at a videoconference hearing before the 
undersigned sitting in Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In its October 2003 rating decision the RO granted service 
connection for PTSD and assigned a 10 percent rating.  The 
veteran disagreed with that rating.  He argues that his PTSD 
is more disabling than is reflected by the 10 percent rating 
and contends that his PTSD has prevented him from obtaining 
gainful employment since November 1999.  The veteran states 
that his PTSD symptoms started long before his 1999 stroke 
and caused him to change jobs often because he could not get 
along with people.  At his April 2005 hearing, the veteran 
testified that his PTSD has increased in severity since his 
VA examination in September 2003.  He further testified that 
he would be willing to report for a VA examination.  

In light of the veteran's contention that his PTSD is not 
accurately represented by the initial 10 percent rating 
assigned, coupled with his assertion that his PTSD symptoms 
have worsened since his last, and only, VA psychiatric 
examination, which was nearly two years ago, the Board finds 
that another VA psychiatric examination is necessary in this 
case to ascertain the nature and severity of disability 
associated with the veteran's service-connected PTSD.  

Accordingly, the claim is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for PTSD from 
September 2003 to the present.  With 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously.  In any event, the AMC should 
obtain and associate with the claims file 
all VA treatment records for the veteran 
from the VA outpatient clinic in 
Youngstown, Ohio, and from the Wade Park 
division of the VA Medical Center in 
Cleveland, Ohio, including mental health 
clinic records and any hospital 
summaries, dated from September 2003 to 
the present.  

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to determine the severity of his 
service-connected PTSD.  The examiner 
should describe fully the symptoms of the 
veteran's PTSD.  The examiner should 
state specifically whether the veteran's 
PTSD causes occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupations tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

The examiner should also state 
specifically whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and productivity 
and whether the symptoms causing the 
impairment include symptoms such as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

The examiner should, in addition, state 
specifically whether the veteran's PTSD 
causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
and whether the symptoms causing the 
impairment include symptoms such as:  
suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or worklike setting); 
inability to establish and maintain 
effective relationships.  The rationale 
for all opinions should be explained 
fully by the examiner.  

The examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the portion of the score 
representing impairment due solely due to 
the service-connected PTSD.  The examiner 
should assess the extent of the veteran's 
occupational and social impairment due 
solely to PTSD symptomatology.  A 
complete rationale should be provided for 
any opinion offered.

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the AMC, with consideration of the 
possibility of staged ratings, should 
readjudicate entitlement to an initial 
rating in excess of 10 percent for the 
veteran's service-connected PTSD.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

4.  If the benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


